Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to application filed on 6/9/22.  Claims 1-21 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20  of copending Application No. 17019214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same features using different terminology such as “distinguishing”.  In summary, both systems teach the same features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan et al (USPN. 2016/0019281) in view of Seiden et al (USPN. 2020/0089796).

1 and 21.    Hariharan teaches a method of updating a spreadsheet using a database query, the method comprising (abstract):
responsive to receiving an initial input from a user interacting with a client device (par. 18, 25 and 49, request to modify data); 
updating an initial query cell corresponding to an initial data source query to include the initial input formula (par. 18, 25 and 49, request to modify data);
identifying a plurality of additional cells that depend on the initial query cell (figs. 5 and 6, pars. 49-50, query for subcomponents), the plurality of additional cells comprising:
a subsequent query cell (fig. 6, multiple cells), and
a set of result cells comprising at least a first group of results cells and a second group of results cells (pars. 49-50, sub parts of hierarchies of data, can be shown by different color thus a plurality of groups),
obtaining a dependency hierarchy for the plurality of additional cells in the spreadsheet, the dependency hierarchy for the spreadsheet identifying (pars. 49-50, hierarchical child entries):
the first group of results cells depends on the initial query cell, the subsequent query cell depends on the first group of results cells, and the second group of results cells depends on the subsequent query cell (pars. 49-50, sub parts of hierarchies of data, shown by different color thus a plurality of groups);
determining an update for the plurality of additional cells in the spreadsheet according to the dependency hierarchy, wherein the updating comprises (pars. 49-50, updating data based on hierarchy):
To the degree that Hariharan does not explicitly teach “dynamic database query”, populating additional fields requires defining a structure/query to aggregate/update the relevant cells.  One such system, Seiden teaches dynamically defining a data source query (pars. 33 and 41 “receiving a formula that aggregates a plurality of rows of the data set… data set may be within another column of the data set” par. 33, and “aggregating a plurality of rows of the data set based on the calculation for the third column” par. 41, Seiden).  Hence it would have been obvious to one of ordinary skill in the field at the effective filing date of the application to “define a data source query” in Hariharan’s modifying data from one or more databases including a relational database (par. 28, Hariharan).  One would have been motivated to use dynamic query to aggregate data (par. 41, aggregate rows and columns in a spreadsheet, Seiden).
Hariharan/Seiden combination teach, 
querying a dynamic database with the initial data source query which includes the initial input in the initial query cell (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating, Seiden)
automatically updating the first group of results cells with the current values resulting from the initial data source query of the dynamic database (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating hierarchical level column data into rows, Seiden);
dynamically defining a subsequent data source query in the subsequent query cell using current values in the automatically updated first group of results cells (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating for another set of hierarchical columns, i.e., for windowing function in the third calculation, Seiden), and
querying the dynamic database with the subsequent data source query which includes current values in the subsequent query cell (fig. 8, items 804 and 420, querying further data sets based on row windowing, Seiden); 
automatically updating the second group of results cells with current values resulting from the subsequent data source query, (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating hierarchical level column data into rows for the third calculation, Seiden);
determining visual characteristics for distinguishing the initial query cell, the subsequent query cell, the first group of results cells (pars. 49-50 hierarchical  data/entries are highlighted/distinguished to illustrate subcomponent data exist from it comprising levels, Hariharan), and 
the second group of results cells based on their level in the dependency hierarchy (figs. 5-6, entries related to subcomponents are highlighted and therefore visually distinguished based on dependency/hierarchy, par. 54, plurality of columns may be formatted for display on the spreadsheet, Hariharan); and
providing the spreadsheet for display according to the update such that cells corresponding to different levels of the dependency hierarchy are visually distinguished from each other by the determined visual characteristics (figs. 5-6, entries related to subcomponents are highlighted and therefore visually distinguished, par. 54, plurality of columns may be formatted for display on the spreadsheet, Hariharan).

2. Hariharan/Seiden combination teach, the method of claim 1, wherein providing the spreadsheet for display further comprises: receiving a user selection of a selected cell (par. 18, 25 and 49, request to modify data, Hariharan); identifying first-generation children cells of the selected cell based on the dependency hierarchy, wherein the first-generation children cells are those a single level lower than the selected cell in the dependency hierarchy (pars. 49-50, hierarchical child entries, Hariharan); and displaying the first-generation children cell in a manner visually distinguishable from the selected cell.  

3. Hariharan/Seiden combination teach, the method of claim 2, wherein providing the spreadsheet for display further comprises: identifying second-generation children cells of the selected cell based on the dependency hierarchy, wherein the second-generation children cells are those two levels lower than the selected cell in the dependency hierarchy  (par. 49, highlight additional relevant data includes hierarchical data, data is highlighted to distinguish from other data, Hariharan and relationship based dependency, par. 70, Seiden); and displaying the second-generation children cells in a manner visually distinguishable from the first-generation children cells and the selected cell (figs. 5-6, entries related to subcomponents are highlighted and therefore visually distinguished, par. 54, plurality of columns may be formatted for display on the spreadsheet, Hariharan).  

4. Hariharan/Seiden combination teach, the method of claim 2, wherein providing the spreadsheet for display further comprises: receiving a user selection of a number of generations of children and parent cells to visually distinguish from the user (pars. 49-50, hierarchical child entries comprises plurality of children nodes, Hariharan); identifying the children and parent cells within the received number of generations of the selected cell based on the dependency hierarchy (par. 49, highlight additional relevant data includes hierarchical data, data is highlighted to distinguish from other data including parent and children data, in addition see, Hariharan and relationship based dependency, par. 70, Seiden); and displaying the identified children and parent cells in a manner such that children and parent cells in different hierarchal levels are visually distinguishable from one another (figs. 5-6, entries related to subcomponents are highlighted and therefore visually distinguished, par. 54, plurality of columns may be formatted for display on the spreadsheet, Hariharan).    

5. Hariharan/Seiden combination teach, the method of claim 1, wherein providing the spreadsheet for display further comprises: receiving a user selection of a selected cell; identifying first-generation parent cells of the selected cell based on the dependency hierarchy, wherein the first-generation parents cells are those a single level higher than the selected cell in the dependency hierarchy (par. 18, 25 and 49, request to modify data based on dependency “zoom in command”, and figs. 5 and 6, pars. 49-50, query for subcomponents); and displaying the first-generation parent cells in a manner visually distinguishable from the selected cell (figs. 5-6, entries related to subcomponents are highlighted and therefore visually distinguished, par. 54, plurality of columns may be formatted for display on the spreadsheet, Hariharan).    

6. Hariharan/Seiden combination teach, the method of claim 1, wherein querying a dynamic database with the initial data source query further comprises translating the initial input in the initial query cell into a syntax appropriate for querying the dynamic database (par. 56, translated data for at least some cells including metadata for spreadsheet format/output, Hariharan).

7. Hariharan/Seiden combination teach, the method of claim 1, further comprising: receiving an updated a value to an update cell in the spreadsheet, accessing a pre-existing calculation graph indicating dependencies between the update cell and cells in the spreadsheet, determining a set of cells in the spreadsheet to update based on the dependencies between the update cell and cells indicated in the calculation graph, updating the set of cells in the spreadsheet (pars. 49 and 104,  query simulation for an update, child relationship and graphic tablets used to update data, Hariharan).

8. Hariharan/Seiden combination teach, the method of claim 7, wherein the subsequent query cell is one of the set of cells in the spreadsheet to update and the method further comprises: dynamically defining an updated data source query in the subsequent query cell using values in the updated set of cells in the spreadsheet  (pars. 33 and 41 “receiving a formula that aggregates a plurality of rows of the data set… data set may be within another column of the data set” par. 33, and “aggregating a plurality of rows of the data set based on the calculation for the third column” equated to update, par. 41, Seiden), and querying the dynamic database with the update data source query which includes values in the subsequent query cell (fig. 6, multiple cells queried and pars. 49-50 hierarchical  data/entries are highlighted/distinguished to illustrate subcomponent data exist from it comprising levels, Hariharan).

9. Hariharan/Seiden combination teach, the method of claim 1, wherein providing the spreadsheet for display occurs when the update reflects that all cells in the spreadsheet are updated according to the dependency hierarchy, and wherein providing the spreadsheet for display visually updates all cells of the spreadsheet simultaneously (par. 50, spreadsheet is updated and may be rearranged to include all the changes of cells, Hariharan).

10. Hariharan/Seiden combination teach, the method of claim 1, wherein providing the spreadsheet for display occurs continuously as the update reflects changed cell values in the spreadsheet are updated according to the dependency hierarchy, and such that the cells of the spreadsheet are updated dynamically (pars. 115, continuous updates/realtime updates, Hariharan).  

11.    Hariharan teaches a method of updating a spreadsheet using a database query, the method comprising (abstract):
responsive to receiving an initial input from a user interacting with a client device (par. 18, 25 and 49, request to modify data); 
updating an initial query cell corresponding to an initial data source query to include the initial input formula (par. 18, 25 and 49, request to modify data);
identifying a plurality of additional cells that depend on the initial query cell (figs. 5 and 6, pars. 49-50, query for subcomponents), the plurality of additional cells comprising:
a subsequent query cell (fig. 6, multiple cells), and
a set of result cells comprising at least a first group of results cells and a second group of results cells (pars. 49-50, sub parts of hierarchies of data, can be shown by different color thus a plurality of groups),
obtaining a dependency hierarchy for the plurality of additional cells in the spreadsheet, the dependency hierarchy for the spreadsheet identifying (pars. 49-50, hierarchical child entries):
the first group of results cells depends on the initial query cell, the subsequent query cell depends on the first group of results cells, and the second group of results cells depends on the subsequent query cell (pars. 49-50, sub parts of hierarchies of data, shown by different color thus a plurality of groups);
determining an update for the plurality of additional cells in the spreadsheet according to the dependency hierarchy, wherein the updating comprises (pars. 49-50, updating data based on hierarchy):
To the degree that Hariharan does not explicitly teach “dynamic database query”, populating additional fields requires defining a structure/query to aggregate/update the relevant cells.  One such system, Seiden teaches dynamically defining a data source query (pars. 33 and 41 “receiving a formula that aggregates a plurality of rows of the data set… data set may be within another column of the data set” par. 33, and “aggregating a plurality of rows of the data set based on the calculation for the third column” par. 41, Seiden).  Hence it would have been obvious to one of ordinary skill in the field at the effective filing date of the application to “define a data source query” in Hariharan’s modifying data from one or more databases including a relational database (par. 28, Hariharan).  One would have been motivated to use dynamic query to aggregate data (par. 41, aggregate rows and columns in a spreadsheet, Seiden).
Hariharan/Seiden combination teach, 
querying a dynamic database with the initial data source query which includes the initial input in the initial query cell (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating, Seiden)
automatically updating the first group of results cells with the current values resulting from the initial data source query of the dynamic database (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating hierarchical level column data into rows, Seiden);
dynamically defining a subsequent data source query in the subsequent query cell using current values in the automatically updated first group of results cells (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating for another set of hierarchical columns, i.e., for windowing function in the third calculation, Seiden), and
querying the dynamic database with the subsequent data source query which includes current values in the subsequent query cell (fig. 8, items 804 and 420, querying further data sets based on row windowing, Seiden); 
automatically updating the second group of results cells with current values resulting from the subsequent data source query, (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating hierarchical level column data into rows for the third calculation, Seiden);
determining visual characteristics for distinguishing the initial query cell, the subsequent query cell, the first group of results cells (pars. 49-50 hierarchical  data/entries are highlighted/distinguished to illustrate subcomponent data exist from it comprising levels, Hariharan), and 
the second group of results cells based on their level in the dependency hierarchy (figs. 5-6, entries related to subcomponents are highlighted and therefore visually distinguished based on dependency/hierarchy, par. 54, plurality of columns may be formatted for display on the spreadsheet, Hariharan); and
providing the spreadsheet for display according to the update such that cells corresponding to different levels of the dependency hierarchy are visually distinguished from each other by the determined visual characteristics (figs. 5-6, entries related to subcomponents are highlighted and therefore visually distinguished, par. 54, plurality of columns may be formatted for display on the spreadsheet, Hariharan).

Regarding method claims 12-20, they comprise substantially the same subject matter as rejected method claims 2-10 above, and are therefore rejected on the merits.

Response to Arguments
Applicant's arguments filed 6/9/22 have been fully considered but they are not persuasive. See remarks below.

Applicant alleges that the prior art does not teach “querying the dynamic database… in the subsequent query cells”, such as to nest queries.

	Examiner disagrees.  Hariharan system teaches nesting queries by a feature called “zoom-in”, item 511.  Zoom-in retrieves data values from related subcomponents in multiple tables (see fig. 5 and par. 49, Hariharan).  The zoom-in function nests queries from related tables in-order to retrieve the relevant data values.  The zoom-in feature is multidimensional in the sense that if the spreadsheet data values have deep multidimensional data the user may choose to zoom-in several times and hence nesting a plurality of queries.
Regarding the limitation “automatically updating the first group of results cells with the current values resulting from the initial data source query of the dynamic database”, the combination of Hariharan/Seiden is integrated to use the “zoom-in” function on a dynamic database.  This explicitly accounts for generating a query aggregating hierarchical (multidimensional) level column data into rows of data by implementing the zoom-in function and nesting the queries for multiple related tables (see figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating hierarchical level column data into rows, Seiden and par. 49, zoom-in, Hariharan).
The nesting of queries on a dynamic database by a zoom-in function comprises using information from an initial query and intermediate queries to populate data from hierarchical tables/columns.

Applicant alleges that the references do not disclose determining visual characteristics for distinguishing cells based on their level in the dependency hierarchy or identifying child cells visually as in claims 2, 4 and 5
Examiner disagrees.  
Hariharan discloses highlighting different hierarchy data based on  dependency distinguishing it from non highlighted data in other data sets/hierarchies, see figs. 5-6, entries related to subcomponents are highlighted and therefore visually distinguished based on dependency/hierarchy, par. 54, plurality of columns may be formatted for display on the spreadsheet, Hariharan.  The highlighted hierarchy data comprises child data in at least one application/use based on dependency.  In addition, the parent cells or main hierarchy may not be highlighted dependent on user selection.

Applicant comments regarding considering filing a TD upon receiving an indication of allowable subject matter is noted. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data updating (spreadsheet): 2015/0199378

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 1, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153